Citation Nr: 0124263	
Decision Date: 10/05/01    Archive Date: 10/09/01

DOCKET NO.  01-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
nonservice-connected disability pension purposes, to include 
extraschedular consideration.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in June 2001, a statement of the case was issued in August 
2001, and a substantive appeal was received in September 
2001.


REMAND

On his claim for pension received in April 2001, the veteran 
reported that he had last received medical treatment on March 
22, 2001, at the Houston VA Medical Center.  In his September 
2001 substantive appeal, the veteran further reported that he 
had been seen at a VA clinic on several occasions.  However, 
the claims file does not appear to include any VA medical 
records other than the reports of examinations conducted in 
April and may 2001.  Nevertheless, VA has constructive 
knowledge of documents generated by VA medical facilities 
even if the said records are not physically part of the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In 
a precedent opinion, the VA's General Counsel held that when 
a decision is entered on or after July 21, 1992, a failure to 
consider records which were in VA's possession at the time of 
that decision, although not actually in the record before the 
RO, may constitute clear and unmistakable error, if such 
failure affected the outcome of the claim.  VAOPGCPREC 12-95.  
Appropriate action to obtain all pertinent VA medical records 
is therefore necessary before the Board may properly proceed 
with appellate review. 

The veteran has also reported that he is scheduled for 
additional medical examination, including magnetic resonance 
imaging (MRI) in late October 2001.  It is not clear if such 
examination is to be provided by VA or a private medical care 
provider.  At any rate, given the need to obtain pertinent VA 
medical records as discussed above, action to obtain the 
report of such examination is appropriate. 

The Board also notes that although the veteran was afforded 
special VA examinations, none of the examiners commented on 
the effect of the veteran's disabilities on his 
employability.  Such opinions by medical examiners would be 
helpful in allowing for informed appellate review. 

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should review the file and 
take any action necessary to comply with 
the Veterans Claims Assistance Act of 
2000 and implementing regulations.  The 
RO's actions should include obtaining all 
pertinent VA medical records including, 
but not limited to, the reports of any 
treatment in March 2001 at the Houston VA 
Medical Center and any VA clinic visits.  

2.  The veteran should be asked to 
furnish the name of the facility where an 
MRI was to be performed in October 2001.  
The RO should take appropriate action to 
obtain a copy of the report of such 
examination and any related reports.  

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and severity of all disorders 
claimed by the veteran in connection with 
his pension claim.  It is imperative that 
the claims file be made available to and 
be examined by the examiners in 
connection with the examinations.  All 
disorders found to be present should be 
clearly set forth.  The appropriate 
examiners should then offer opinions as 
to the effect of such disorders on the 
veteran's employability.  

4.  After completion of the above, the RO 
should review the expanded record and 
assign a disability rating for each found 
disorder.  The RO should then determine 
if a permanent and total disability 
rating for pension purposes is warranted 
under all applicable laws and 
regulations.  If the benefit remains 
denied, the veteran should be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  The case should then be 
returned to the Board for appellate 
review. 

The veteran is free to submit additional evidence and 
arguments in connection with 
the matters addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


